Title: To Thomas Jefferson from Giuseppe Ceracchi, 11 March 1794
From: Ceracchi, Giuseppe
To: Jefferson, Thomas



Dear Sir
Florence 11 Mz; 1794

With graet satisfaction I have recieved the honour of your first letter dated from Philodelphia the 14 of last Nov. in which I find explaned the case that retards the resolution on the intended Monument, which at any time that it will be resolved, I shall consider it as the most honorable commission coming to me throughof your inflonce with the United States, and the patronage you are plesed to grant me.
Your bust Sir is finished so far as my ability, and sentiments that I fil for the respectable Original coul’d permit me, I shall only aske your permission not to be defroded of the honnour of dedicating it to your Family. I must Kepe it with me few days more on request of several persons that having Know you in Urope will indolge them to see it.
You will never imagin Sir that I was exiled from Rome by the iniquos Priestes whom governed onder the influence of ignorance and superstition they feard of my principles of Liberty that I had certanly much moro improved in America but son time will show who shall be in the Wright.

Thinking upon the Idea I had the honour to exibited to the Congress concerning the Monument I find it susceptible of an impruvement therfor I am very eger with all my poetical immaggination of brigning it to a perfection, and as son as I esstablished as I intend; shall comunicated to you. Accept assurences of my estime and sincere respect

Jo: Ceracchi


P.S. With your bust Sir I shall send you a profil executed in alabaster as large as the life of my friend Mr: Maddison. I bag you to accept it as a memory of so respectable man, and at same time afford me an occasion to show my sentiment of attachement to him. I trid to do it in marbre as rapresented with the bust I modeled but the block [torned?] with Spots and my situation in trables did’nt permit me to performe my proposition.

